Citation Nr: 1548934	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  09-35 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for acne.

2. Entitlement to service connection for degenerative joint disease (DJD) and osteoarthritis.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for sinusitis.

5. Entitlement to service connection for bronchitis.

6. Entitlement to service connection for right inguinal hernia.

7. Entitlement to service connection for groin strain.

8. Entitlement to service connection for residuals of a burn of the right hand.

9. Entitlement to service connection for a bilateral hand disability.

10. Entitlement to service connection for status post fracture of the left fifth finger.

11. Entitlement to service connection for alopecia.

12. Entitlement to service connection for bilateral heel spurs.

13. Entitlement to an initial disability rating higher than 30 percent for migraine headaches.

14. Entitlement to an initial disability rating higher than 30 percent for acquired psychiatric disability, described as generalized anxiety disorder.

15. Entitlement to an initial disability rating higher than 20 percent for erectile dysfunction (ED) with Peyronie's disease.

16. Entitlement to an initial disability rating higher than 10 percent for degenerative disc disease of the lumbar spine with radicular pain.

17. Entitlement to disability ratings higher than 0 percent from November 1, 2007, and 10 percent from February 5, 2015, for arthritis of the right shoulder.

18. Entitlement to disability ratings higher than 0 percent from November 1, 2007, and 10 percent from February 5, 2015, for lateral epicondylitis of the left elbow.

19. Entitlement to an initial compensable disability rating for lateral epicondylitis of the right elbow.

20. Entitlement to disability ratings higher than 0 percent from November 1, 2007, and 10 percent from February 5, 2015, for left hip disability, to include left hip strain, limitation of extension of the left thigh, and impairment of the left thigh.

21. Entitlement to an initial compensable disability rating for right hip strain.

22. Entitlement to an initial disability rating higher than 10 percent for postoperative left knee arthritis.

23. Entitlement to an initial disability rating higher than 10 percent for postoperative right knee arthritis. 

24. Entitlement to an initial compensable disability rating for left knee surgical scars.

25. Entitlement to an initial compensable disability rating for right knee surgical scars.

26. Entitlement to an initial compensable disability rating for left wrist strain.

27. Entitlement to an initial compensable disability rating for right wrist strain.

28. Entitlement to an initial compensable disability rating for left shin splints.

29. Entitlement to an initial compensable disability rating for right shin splints.

30. Entitlement to an initial compensable disability rating for left hallux valgus.

31. Entitlement to an initial compensable disability rating for right hallux valgus.

32. Entitlement to an initial compensable disability rating for hypertension.

33. Entitlement to an initial compensable disability rating for varicose veins of the left lower extremity.

34. Entitlement to an initial compensable disability rating for hemorrhoids.

35. Entitlement to an initial compensable disability rating for tinea pedis and onychomycosis of the bilateral feet.

36. Entitlement to an initial compensable disability rating for temporomandibular joint (TMJ) disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by Regional Offices (ROs) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.

In February 2013, the Board decided some of the issues on appeal, and remanded the remaining issues to the RO for the development of additional evidence. In October 2014, the Board again remanded the case to the RO for the development of additional evidence.

With respect to the issues that the Board is deciding at this time, the Board is satisfied that there has been substantial compliance with the remand directives, such that additional remand is not needed. See Stegall v. West, 11 Vet. App. 268 (1998).

In a July 2015 rating decision, the RO resolved some issues that were on appeal by granting them. The RO granted service connection for left ventricular hypertrophy, thus resolving a claim for service connection for a heart disorder or other disorder manifested by chest pain. The RO granted service connection for disorders of the lacrimal apparatus, thus resolving claims for service connection for eye disorders including dry eye syndrome, conjunctivitis, and cloudy vision.

In August 2015, the Veteran submitted a claim in effect to reopen a previously denied claim for service connection for left shoulder disability. When the case was returned to the Board following the most recent remand, the RO had not yet adjudicated the request to reopen the claim for service connection for left shoulder disability. The Board does not have jurisdiction over that claim; it is referred to the RO for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for bilateral hearing loss, sinusitis, and bilateral heel spurs, and increased disability ratings for psychiatric disability and varicose veins of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Intermittent acne during service has not continued or recurred after service.

2. The Veteran does not contend that he has DJD and osteoarthritis affecting any body part for which the RO has not already specifically addressed service connection in January 2009 and February 2009 rating decisions; that is, any area other than the right shoulder, both knees, both TMJs, cervical spine, lumbar spine, both elbows, wrists, and hands, the left fifth finger, and both hips, shins, ankles, heels, and great toes.

3. Illnesses with respiratory symptoms during service have not been followed by any post-service bronchitis.

4. No right inguinal hernia was found during service nor has been found after service.

5. Groin strain treated during service in 1990 resolved during service without residual pathology.

6. Post-service left hip and leg groin pain reported in 2013 are not related to groin strain in 1990 or other events during service.

7. Burn injuries to the right hand and wrist during service in July 1982 healed during service without scarring or other residual pathology.

8. No injury or disease affecting both the left and right hands occurred or had onset during service.

9. Before the Veteran entered service, he sustained in his left fifth finger a fracture, which was followed by a contraction deformity.

10. The left fifth finger did not have any increase in disability during service.

11. Any alopecia during service resolved in service without residuals or continuing or recurring pathology.

12. The Veteran's migraine headaches have produced impairment comparable to prostrating attacks up to twice a week, but have not produced impairment comparable to or approaching very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

13. The Veteran's ED with Peyronie's disease has been manifested by curvature deformity of the penis with erection and loss of erectile power, without different or additional disability.

14. The Veteran's degenerative disc disease of the lumbar spine has been manifested by back pain, radicular pain, and limitation of motion, without limitation of flexion to 60 degrees or less, limitation of combined motion to 120 degrees or less, muscle spasm, or incapacitating episodes.

15. From November 1, 2007, to February 4, 2015, arthritis of the Veteran's right shoulder was manifested by episodic pain but no objectively confirmed limitation of motion.

16. From February 5, 2015, arthritis of the Veteran's right shoulder has been manifested by pain and limitation of motion, without limitation of motion of the arm to shoulder level.

17. From November 1, 2007, to February 4, 2015, lateral epicondylitis of the Veteran's left elbow was manifested by episodic pain but no objectively confirmed limitation of motion.

18. From February 5, 2015, lateral epicondylitis of the Veteran's left elbow has been manifested by pain and limitation of motion, without limitation of flexion to 90 degrees.

19. Lateral epicondylitis of the Veteran's right elbow has been was manifested by episodic pain but no objectively confirmed limitation of motion.

20. From November 1, 2007, through September 30, 2012, the Veteran's left hip strain was manifested by pain but no objectively confirmed limitation of motion or other significant functional impairment.

21. From October 1, 2012, the Veteran's left hip disability, including strain, tendinitis, and cartilage disorders, was manifested by pain and pain with motion consistent with limitation of motion and functional impairment equivalent to limitation of extension to 5 degrees.

22. The Veteran's left hip disability, including strain, tendinitis, and cartilage disorders, has not been manifested by limitation of motion of the thigh to 45 degrees of flexion or 10 degrees of abduction, limitation of adduction such that he cannot cross his legs, limitation of rotation such that he cannot toe-out the left leg to more than 15 degrees, or other functional impairment equivalent to such limitations of motion.

23. The Veteran's right hip strain has been manifested by pain and limitation of motion, without limitation of motion of the thigh to 45 degrees of flexion, 5 degrees of extension, or 10 degrees of abduction, limitation of adduction such that he cannot cross his legs, limitation of rotation such that he cannot toe-out the left leg to more than 15 degrees, or other functional impairment equivalent to such limitations of motion.

24. The Veteran's postoperative left knee arthritis has been manifested by pain, limitation of motion, and increased pain with prolonged walking, without frequent locking or effusion or impairment equivalent to limitation of flexion to 30 degrees.

25. The Veteran's postoperative right knee arthritis has been manifested by pain, limitation of motion, and increased pain with prolonged walking, without frequent locking or effusion or impairment equivalent to limitation of flexion to 30 degrees.

26. The Veteran's left knee surgical scars are stable, nontender, superficial, and do not have areas of 144 square inches (929 square centimeters).

27. The Veteran's right knee surgical scars are stable, nontender, superficial, and do not have areas of 144 square inches (929 square centimeters).

28. The Veteran's left wrist strain has been manifested by episodes of pain with activity, without limitation of motion or significant chronic or recurrent functional impairment.

29. The Veteran's right wrist strain has been manifested by episodes of pain with activity, without limitation of motion or significant chronic or recurrent functional impairment.

30. The Veteran's left shin splints have not produced any knee or ankle disability or other significant chronic or recurrent functional impairment.

31. The Veteran's right shin splints have not produced any knee or ankle disability or other significant chronic or recurrent functional impairment.

32. The Veteran's left hallux valgus has not necessitated resection of the metatarsal head, and has not produced severe symptoms or impairment equivalent to amputation of the great toe.

33. The Veteran's right hallux valgus has not necessitated resection of the metatarsal head, and has not produced severe symptoms or impairment equivalent to amputation of the great toe.

34. The Veteran's hypertension has been continuously treated with medication, but does not have a history of diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.

35. The Veteran's hemorrhoids have been mild or moderate; they have not been large, thrombotic, or irreducible, have not had excessive redundant tissue, frequent recurrences, fissures, or persistent bleeding, and have not led to anemia.

36. Tinea pedis and onychomycosis of the Veteran's bilateral feet have affected less than 5 percent of his entire body area and less than 5 percent of the exposed areas of his body, and have not required systemic therapy such as corticosteroids or other immunosuppressive drugs.

37. The Veteran's TMJ disorder has produced pain, popping, clicking, and limitation of motion, without limitation of the inter-incisal distance to 40 mm or less, or lateral excursion to 4 mm or less.


CONCLUSIONS OF LAW

1. No current acne was incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2. As the January 2009 and February 2009 rating decisions decided the issues of service connection for DJD, osteoarthritis, or other disability manifested by musculoskeletal pain in the right shoulder, both knees, both TMJs, cervical spine, lumbar spine, both elbows, wrists, and hands, the left fifth finger, and both hips, shins, ankles, heels, and great toes, the appeal for service connection for DJD and osteoarthritis fails to allege specific error of fact or law in the January 2009 and February 2009 rating decisions being appealed. That appeal therefore is dismissed. 38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.201 (2015).

3. No current bronchitis was incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

4. No right inguinal hernia was incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

5. No current groin strain was incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

6. There is no scarring or other disability residual to burn injuries of the right hand and wrist during service. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

7. No current bilateral hand disability was incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

8. The condition of the left fifth finger status post fracture was incurred before, not during, service, and was not aggravated during service. 38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

9. No current alopecia was incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

10. The Veteran's migraine headaches have not met the criteria for a disability rating higher than 30 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10 ,4.124a, Diagnostic Code 8100 (2015).

11. The Veteran's ED with Peyronie's disease has not met the criteria for a disability rating higher than 20 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.115b, Diagnostic Code 7522 (2015).

12. The Veteran's degenerative disc disease of the lumbar spine has not met the criteria for a disability rating higher than 10 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

13. From November 1, 2007, to February 4, 2015, arthritis of the Veteran's shoulder did not meet the criteria for a disability rating higher than 0 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2015).

14. Arthritis of the Veteran's right shoulder has not met the criteria for a disability rating higher than 10 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201.

15. From November 1, 2007, to February 4, 2015, lateral epicondylitis of the Veteran's left elbow did not meet the criteria for a disability rating higher than 0 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5206 (2015).

16. Lateral epicondylitis of the Veteran's left elbow has not met the criteria for a disability rating higher than 10 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5206.

17. Lateral epicondylitis of the Veteran's right elbow has not met the criteria for a disability rating higher than 10 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5206.

18. From November 1, 2007, through September 30, 2012, the Veteran's left hip strain did not meet the criteria for a disability rating higher than 0 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5251, 5252, 5253 (2015).

19. From October 1, 2012, the Veteran's left hip disability, including strain, tendinitis, and cartilage disorders, has met the criteria for a 10 percent disability rating. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5251, 5252, 5253.

20. The Veteran's left hip disability, including strain, tendinitis, and cartilage disorders, has not met the criteria for a disability rating higher than 10 percent.
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5251, 5252, 5253.

21.The Veteran's right hip strain has not met the criteria for a disability rating higher than 0 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5251, 5252, 5253.

22. The Veteran's postoperative left knee arthritis has not met the criteria for a disability rating higher than 10 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5258, 5259, 5260 (2015).

23. The Veteran's postoperative right knee arthritis has not met the criteria for a disability rating higher than 10 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5258, 5259, 5260.

24. The Veteran's left knee surgical scars have not met the criteria for a disability rating higher than 0 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7801 to 7805 (2015).

25. The Veteran's right knee surgical scars have not met the criteria for a disability rating higher than 0 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7801 to 7805.

26. The Veteran's left wrist strain has not met the criteria for a disability rating higher than 10 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5215 (2015).

27. The Veteran's right wrist strain has not met the criteria for a disability rating higher than 10 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5215.

28. The Veteran's left shin splints have not met the criteria for a disability rating higher than 0 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2015).

29. The Veteran's right shin splints have not met the criteria for a disability rating higher than 0 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262.

30. The Veteran's left hallux valgus has not met the criteria for a disability rating higher than 0 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2015).

31. The Veteran's right hallux valgus has not met the criteria for a disability rating higher than 0 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280.

32. The Veteran's hypertension has not met the criteria for a disability rating higher than 0 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2015).

33. The Veteran's hemorrhoids have not met the criteria for a disability rating higher than 0 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2015).

34. Tinea pedis and onychomycosis of the Veteran's bilateral feet have not met the criteria for a disability rating higher than 0 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7806, 7813, 7820 (2015).

35. The Veteran's TMJ disorder has not met the criteria for a disability rating higher than 0 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9905 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

VA provided the Veteran notice in letters issued in January 2008, June 2009, September 2009, and June 2011. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection. VA also informed the Veteran how VA assigns disability ratings and effective dates.

In the February 2013 and October 2014 remands, the Board instructed the RO to seek additional medical records and schedule the Veteran for VA medical examinations addressing many of the service connection and increased rating claims. After those remands, additional medical records were added to the claims file. The Veteran had VA medical examinations addressing the relevant issues. With respect to the issues that the Board is deciding at this time, the Board is satisfied that there has been substantial compliance with the remand directives. Therefore additional remand is not needed with respect to those issues. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claims file contains service medical records, post-service medical records, and reports of VA examinations. The treatment records and examination reports provide relevant information that is sufficient to address the issues that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Acne

The Veteran is seeking service connection for acne, which he reports having had intermittently during service. Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection on a direct basis requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In February 1981, the Veteran had a medical examination for entrance into service. He checked no for any history of skin diseases, and the examiner checked normal for the condition of his skin. Medical records from most of his service are silent for complaints or findings of acne.

In a medical history completed in service in May 2007, the Veteran reported having acne. He had VA examinations in August and September 2007, before his October 2007 separation from service. In those examinations, he related having had acne since he was teenager. He stated that before service and during service it was treated with local medications. He indicated that the most recent outbreak was two to three weeks before the 2007 examination. He reported that the lesions were generally on the face. He stated that there had been no change over the years. The examiner noted no acne at the time of the examination. The examiner included a diagnosis of recurrent acne, with no related lesions at the examination.

Records of post-service VA treatment in 2008 through 2014 do not reflect any report or finding of acne. In a VA skin examination in February 2015, the examiner reported having reviewed the Veteran's service and VA medical records. The examiner noted that the Veteran had tinea pedis dermatitis affecting the skin on his feet. The examiner indicated that he did not have any skin disorder causing scarring or disfigurement of his head, face, or neck. The examiner noted that in the year preceding the 2015 examination, the Veteran had not been treated with any topical or oral medications for any skin condition.

In service in 2007, the Veteran reported a history of intermittent acne. An examining clinician listed a diagnosis of recurrent acne, with no lesions at the time of the examination. There is evidence that the Veteran had acne during service. The evidence does not tend to show, however, that he has had acne after his separation from service. Post-service treatment records do not contain any evidence of post-service outbreaks of acne. No acne was found on a VA skin examination in February 2015. By the preponderance of the evidence, the Veteran does not have any current disability related to the acne he had during service. In the absence of current acne, the Board denies service connection for acne.

DJD and Osteoarthritis

Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In his June 2007 claim for VA disability compensation, the Veteran listed the disorders for which he was claiming service connection. He included DJD and osteoarthritis. He also included disorders in specific joints and other musculoskeletal areas, including joints and areas in the upper and lower spine, both shoulders, both elbows, both wrists, both hands, both hips, both knees, both skins, both ankles, both heels, and both great toes.

The Veteran had a VA medical examination in August 2007. With regard to his DJD and osteoarthritis claim, he reported onset in about 1983 of pain in the joints and other musculoskeletal areas he listed in his June 2007 claim. He reported a history of specific injuries in some areas and no injury history in others. The examination included x-rays of many of the areas. The Veteran's statements in his claim and the examination show that, in seeking service connection for DJD and osteoarthritis, he was referring to disorders manifested by pain in the joints and other musculoskeletal areas.

The RO decided the Veteran's claims for service connection for arthritis and other disorders, such as strain, in specific joints and musculoskeletal areas, granting service connection in some cases and denying service connection in other cases. Specifically, in a January 2009 rating decision, the RO granted service connection for arthritis in the right shoulder, left and right knees. The RO granted service connection for TMJ disorder, for degenerative disc disease in the lumbar spine, for strain in the left and right wrists and left and right hips, for lateral epicondylitis of the left and right elbows, for left and right shin splints, and for left hallux valgus and right hallux valgus. The RO denied service connection for DJD and osteoarthritis, for residuals of fracture of the left fifth finger, for a bilateral hand condition, for bilateral heel spurs, and for groin strain. In a February 2009 rating decision, the RO denied service connection for disorders of the cervical spine, left shoulder, and left and right ankles.

The Veteran appealed some of the denials of service connection. The appeals for service connection for disorders manifested by musculoskeletal pain in specific parts of the body that are before the Board are those regarding groin strain, status post fracture of the left fifth finger, a bilateral hand disorder, and bilateral heel spurs.

The Veteran has not claimed that he has generalized DJD or osteoarthritis that affects any joints or areas other than those which he has specified and the RO has addressed. His claim and appeal for service connection for DJD and osteoarthritis therefore does not address any issue that has not already been considered as a claim regarding a specific joint or other body part. The DJD and osteoarthritis service connection claim and appeal thus does not allege any specific error of fact or law in the January 2009 and February 2009 rating decisions. An appeal must express dissatisfaction with a determination by the agency of original jurisdiction. See 38 C.F.R. § 20.201. Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. As the appeal for service connection for DJD or osteoarthritis presents no alleged error to address, the Board is dismissing that appeal.

Bronchitis

The Veteran is seeking service connection for bronchitis, which he relates that he had during service. He has service-connected sleep apnea and service-connected left ventricular hypertrophy, manifested by chest pain. His claim for service connection for bronchitis depends on the existence of bronchitis as a disorder separate from the sleep apnea and left ventricular hypertrophy.

During service, the Veteran was treated for coughs and colds, including chest colds, on several occasions in the 1980s and 1990s. Diagnoses included viral syndromes. Treating clinicians did not specifically diagnose bronchitis. In treatment notes in 2007, a list of the Veteran's problems included snoring and sleep apnea. In May 2007, he reported occasional chest pain. In June 2007, he related a history of chest pain and dyspnea. He reported persistent insomnia with gasping for air. He related a history of heavy chest congestion with wheezing and difficulty breathing, described as possible bronchitis. He indicated that most of his breathing problems occurred at night. 

On VA examination during service in August 2007, the Veteran reported having had chest pain since the 1980s. He stated that for the last ten to twelve years he had experienced coughing and nasal congestion every winter. He related that those symptoms were treated with supportive medications, and that antibiotics had not been required. On examination, his breath sounds were clear to auscultation. The examiner stated that the Veteran's bronchitis was not an independent problem, but was part of allergic sinus and nasal symptoms.

Records of VA treatment of the Veteran after service note problems with snoring and fatigue, but are silent for complaints or findings of bronchitis.

On VA examination in February 2015, the Veteran reported having had bronchitis several years earlier, while he was in service. He denied having had any complications or lasting effects. He indicated that he had not had any recurrence of bronchitis since his separation from service. The examining physician reported having reviewed medical records from during and after the Veteran's service. The examiner found that the Veteran did not have any current pulmonary disorders, and was not on medication for any respiratory disorder. The examiner stated that the bronchitis that the Veteran had during service was self-limited, with no complications, recurrence, or pulmonary sequelae.

The Veteran had treatment for respiratory symptoms during service. The evidence is mixed and unclear as to whether any of the respiratory problems he had during service were bronchitis. In any case, the preponderance of the evidence is against the occurrence of any bronchitis after his separation from service. As he has not had post-service bronchitis, there is no current bronchitis that can be found to have been incurred in service. The Board therefore denies service connection for bronchitis.

Right Inguinal Hernia and Groin Strain

The Veteran is seeking service connection for right inguinal hernia and for groin strain. Those two claimed disabilities are different disorders, and the Board is addressing them as separate claims. As they both involve the genital, upper leg, and lower torso areas, the Board is discussing them in the same section of this decision.

The Veteran has service-connected disabilities involving the same or similar physical areas. He has service-connected left hip strain, right hip strain, limitation of extension of the left thigh, impairment of the left thigh, and left lower extremity radiculopathy. His claims for service connection for right inguinal hernia and for groin strain depend on the existence of those disorders as disabilities separate from the left and right hip strains, the limitation of extension of the left thigh, the impairment of the left thigh, and the left lower extremity radiculopathy.

During service, in June 1984, the Veteran was seen for pain in his right testicle area. He was referred to determine whether there was any inguinal hernia. A treating clinician noted a firm and painful area in his right epididymis. On follow-up in July 1984, the mass had resolved. In August 1990, the Veteran reported that in May 1990 and June 1990 he was seen at a private hospital for strain, sprain, or other injury affecting his groin and testicular area.

The service treatment records do not reflect any later finding of inguinal hernia or groin strain. In January 2007, the Veteran reported a several month history of right testicular tenderness. A treating clinician found that the right epididymis was mildly enlarged and mildly tender. The clinician's impression was epididymitis. In June 2007, the Veteran reported that his testicles sometimes became very painful without cause. 

The report of a VA genitourinary examination during service in August 2007 was silent as to inguinal hernia or groin strain. On VA general medical examination in September 2007, the Veteran stated that he had not had an inguinal hernia. The examination report was silent for any complaint or history of groin strain. On examination, the examiner found that there was no inguinal hernia. The Veteran reported bilateral hip pain. The examiner's diagnoses included bilateral hip strain. 

Records of post-service VA treatment of the Veteran do not contain any findings of epididymitis or inguinal hernia. In 2013 and 2014, the Veteran reported increased pain in his left hip and left groin area. Clinicians found left hip labrum tearing and cartilage degeneration, but did not find any strain or other disorder of the groin muscles. On VA examination in February 2015, the examining physician found that the Veteran had no inguinal hernia or groin strain. 

During service, in 1984, one clinician thought that the Veteran's right testicular area pain could be due to inguinal hernia. Another clinician concluded that the pain was due to epididymitis. The Veteran had at least one additional episode of epididymitis during service. Clinicians never identified or diagnosed inguinal hernia during his service, however. Nor has inguinal hernia ever been found since separation from service. In February 2015, a VA examiner found no hernia in his inguinal area. In the absence of post-service or current inguinal hernia, the Board denies service connection for right inguinal hernia.

During service, in 1990, the Veteran reported recent private treatment for groin strain. There is no evidence that he had ongoing groin strain, recurrent groin strain, or any symptoms or disability residuals to groin strain, later in service, or at separation from service. Several years after service, clinicians addressing left hip and groin pain found left hip disorders, but did not find any injury or disorder of the groin muscles distinguishable from the hip disorders. In February 2015, a VA examiner found no strain in his groin area. The preponderance of the evidence is against the existence of any current residual of groin strain, and therefore against service connection for groin strain. 

Burn of the Right Hand and Bilateral Hand Disability

In his June 2007 claim for VA disability compensation, the Veteran listed more than seventy disorders for which he sought service connection. He included in the list a severe burn, disorders of the left and right hands, and injury of the left fifth finger. In adjudicating the Veteran's claims, the RO decided claims for service connection for burn of the right hand, a bilateral hand condition, and injury of the left fifth finger.

The Veteran's service treatment records show that he sustained a burn injury of his right hand in 1982. On VA examination in September 2007, he reported having sustained severe burns to both of his hands. Claims documents and medical records do not contain any reference to any other disorder involving both hands. Thus it appears from the record that the bilateral hand disability for which service connection has been claimed an appealed is claimed burn injuries to both hands.

A record of emergency medical treatment at a service department facility shows that in July 1982, the Veteran burned his right hand on a grill while cooking. He went immediately for emergency treatment. The treating clinician observed a slightly reddened area on the Veteran's right wrist with two visible grill marks one to two inches long and 1/16 to 1/8 inch wide. Treatment included application icing, a medicated cream, and a dressing. The clinician described the burn as first degree and minor.

On VA examination during service in August 2007, the Veteran reported that in 1982 he sustained severe burns of both hands on a grill. He stated that the burns did not require any surgical intervention, and that they were treated with local antibiotics and wound care. He indicated that there were no related symptoms presently. On examination, the examiner did not find any scars on either of the Veteran's hands or wrists. The examiner stated that the hand burn had healed without residuals.

In February 2015, the Veteran had a VA hand and finger examination. That examination addressed an injury of the left fifth finger, and was silent with respect to burn injuries of either or both hands.

The Veteran sustained burns to his right hand during service in 1982. By the end of his service, in 2007, the burned area had completely healed, with no scarring and no other residual effect. As there is no evidence of a current disability residual to the burns, the Board denies service connection for claimed disability related to the burns.

On examination in 2007, the Veteran recalled that the 1982 burn injuries were to both hands. The 1982 treatment record shows burn injuries to the right hand and wrist only. The Veteran is competent to report his injuries and to recall them later. His account at the time of treatment in 1982 is more likely to be accurate, however, than his recollection 25 years later. The greater probative weight of the evidence indicates that only the right hand and wrist were burned in 1982. There is no account from the Veteran or other evidence of other disability affecting both hands. In the absence of a current bilateral hand disorder, the Board denies service connection for bilateral hand disability.

Status Post Fracture of the Left Fifth Finger

The Veteran is seeking service connection for disability of the left fifth finger status post fracture. As noted above, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. The Veteran sustained a fracture of his left fifth finger before he entered service, but service connection is possible for any aggravation during service of disability of that finger.

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b). On examination in February 1981 for entrance into service, the Veteran indicated that he was right handed. He reported a history of fracture of his left fifth finger. The examiner found that, residual to the fracture, the Veteran was unable to completely straighten that finger. He had good grip function in that hand. The examiner assigned a physical profile of 2 for his upper extremities. The Veteran was accepted into service. Thus, it was noted on entrance to his service that before he entered service he sustained fracture of his left fifth finger, and had residual disability including inability to completely straighten that finger. 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Clear and unmistakable evidence is required to rebut the presumption of aggravation. 38 C.F.R. § 3.306(b).

During service, in the report of a February 1984 examination, it was noted that the past fracture of left fifth finger digit was at the proximal interphalangeal (PIP) joint. The examiner noted a contraction deformity, and characterized that deformity as non-debilitating. In the report of an August 1993 examination, the examiner found that the broken left fifth finger was not considered disabling. In the report of an April 1997 examination, it was noted that the left fifth finger fracture occurred in 1972, and that in 1997 there was no abnormality. On examinations in June 2000 and March 2001,  the examiners reported no significant interval change. In a May 2005 examination, the Veteran included the finger in a history of injuries. The examination report was silent regarding the finger.

On VA examination during service in September 2007, it was reported that in 1982, during service, the Veteran sustained fracture of the left fifth finger, and that the injury had required surgery. It was stated that the area healed with a flexion deformity. It was indicated that as of the 2007 examination there were no related symptoms except stiffness. The finger was not reported to have pain, swelling, weakness, or lack of endurance. The past finger injury had no effect on work or daily life. The examiner found no evidence of tenderness, pain, or weakness. There was a fixed 30 degree flexion deformity of the PIP joint. The metacarpal phalangeal (MCP) joint had flexion to 90 degrees and hyperextension to 30 degrees. X-rays showed an old healed fracture of the head of the proximal phalanx.

On VA examination in February 2015, the examiner reported having reviewed the Veteran's claims file. The examiner noted that the Veteran had a history of fracture of the left fifth finger prior to military service, more than 40 years before the 2015 examination. The Veteran denied any ongoing associated pain or functional impact. He stated that the past fracture had not affected or interfered with his physical activity. The examiner found that in the finger maximum extension was to 0 degrees in the MCP joint, 10 degrees in the PIP joint, and 0 degrees in the distal interphalangeal (DIP) joint. Maximum flexion was to 90 degrees in the MCP joint, 100 degrees in the PIP joint, and 70 degrees in the DIP joint. There was no ankylosis of any joint. There was no gap between the pad of the thumb and the fingers. There was no evidence of pain with use of the left hand. The Veteran was able to perform at least three repetitions of motions of that hand, with no change in the ranges of motions after those repetititions. There was no limit of functional ability with repeated use over time. The Veteran denied having flare-ups of symptoms in the hand. The left hand grip strength was 5/5. There was no muscle atrophy. A scar from surgical repair of the fracture was well healed and barely discernible. The examiner indicated that the scar was less than one millimeter each in length and width. The examiner noted that x-rays showed flexion deformity of the finger. The examiner found that the residuals of the finger fracture had no associated pain and no functional impact, and did not affect the Veteran's ability to perform any type of occupational task.

While one account, in 2007, indicated that the left fifth finger fracture happened during service in 1982, all of the several other accounts, from 1981 forward, indicate that it occurred before service, and that the contraction or flexion deformity existed before service. The preponderance of the evidence thus establishes that the fracture and contraction of the PIP joint was noted at entrance and thus, occurred before service. At entrance to service, despite the contraction of that joint, the past fracture did not produce pain and did not limit the function of the left fifth finger or the left hand. Examinations during service, including soon before separation from service, showed no symptoms or functional limitations. There was no increase in disability during service, then. Nor has any increase in disability manifested since separation from service. As the condition of the left fifth finger residual to the fracture existed before service, it was not incurred in service. As the condition of that finger did not have any increase in disability during service, it was not aggravated during service. The Board therefore denies service connection for current residuals of the fracture.

Alopecia

The conditions that the Veteran listed in his June 2007 claim for service connection and compensation include hair loss.

On the Veteran's service entrance examination in February 1981, the examiner checked normal for the condition of his head, face, neck, and scalp. The Veteran's assembled service treatment records do not show any report of or treatment for hair loss.

In the August 2007 VA examination during service, the Veteran reported that he had alopecia areata during service in 1998. He indicated that it resolved with local medications, and that there had been no recurrence. He stated that in 2000 he started losing hair. He reported that he had a dermatology evaluation, in which the hair loss was attributed to aging, and it was determined that no intervention was required. In the 2007 examination, no specific hair loss pattern was noted. The examiner found normal hair texture, and no disorder affecting the scalp. The examiner's diagnoses included hair loss, with no pathological hair loss pattern.

Records of post-service VA and private treatment are silent for complaints or treatment of alopecia or other hair loss.

In a January 2009, rating decision, the RO denied service connection for alopecia, claimed as hair loss. The Veteran appealed that rating decision. 

A VA skin examination in February 2015 chiefly addressed a disorder affecting the skin of the Veteran's feet. The examiner indicated that none of the Veteran's skin disorders caused scarring or disfigurement of his head, face, or neck.

The Veteran's assembled service treatment records do not include any records of treatment for alopecia or other hair loss. On the August 2007 VA examination, he reported a history of alopecia in 1998 that was treated and resolved without recurrences. The examiner found no active alopecia or other hair loss pathology at that time, which was shortly before separation from service. There is no evidence of post-service alopecia or hair loss pathology. The preponderance of the evidence indicates that any alopecia during service resolved during service, and did not continue or recur after service. In the absence of current alopecia, the Board denies service connection for alopecia.

Migraine Headaches

The Veteran is seeking a disability rating higher than the existing 30 percent rating for his migraine headaches. In a January 2009 rating decision, the RO granted service connection for migraine headaches and assigned a 0 percent disability rating effective November 1, 2007, immediately following his separation from service. The Veteran appealed that rating. In a July 2015 rating decision, the RO increased the initial rating to 30 percent. The Veteran has continued to appeal the rating, seeking an initial rating higher than 30 percent.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology 

with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under the rating schedule, a 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. A 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over the last several months. A 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months over the last several months. A 0 percent rating is assigned with less frequent attacks. 38 C.F.R. § 4.124a, Diagnostic Code 8100.

In the VA examination during service in August 2007, the Veteran reported having migraine headaches about two times per month. He stated that the headaches were frontal and associated with photophobia and sensitivity to loud noise. He indicated that the headaches had been treated with medication, and could be relieved in 35 to 45 minutes with a combination of medication and closing his eyes and resting in a dark space. He related that his service duties were in supervising training, and had previously been in logistics.

VA treatment and examination records reflect that the Veteran continued to have migraines, and continued in employment. On mental health examination April 2012, he reported that he worked as a JROTC instructor at a high school, and that he was taking graduate school courses. He stated that he had not missed a day of work since retiring from the military.

On VA examination in February 2015, the Veteran reported that his migraine headaches occurred up to two times a week and lasted about 90 minutes each. He stated that with the headaches he had sensitivity to light and sound. He stated that he addressed the headaches with medication and isolation and sleep in a quiet dark room. The examiner found that the Veteran's headache condition did not impact his ability to work.

In the July 2015 rating decision, the RO concluded that the Veteran's practice of isolation in a dark room until his migraine headaches passed indicated that the effects of his headaches are equivalent to prostrating attacks.

By the Veteran's accounts during examinations and treatment, his migraine headache attacks require rest in a dark room. The reported frequency of prostrating attacks, up to two times a week, is more frequent than the 30 percent criteria of once a month, but resembles those criteria more closely than the 50 percent criteria of very frequent. The reported duration of about 90 minutes is not reasonably characterizable as prolonged. His headache attacks have not produced severe economic inadaptability or even significant effects on his work. As the effects of his migraine attacks do not meet or approach the criteria for a rating higher than 30 percent, a higher rating is denied.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2015); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's migraine headaches have not required frequent hospitalizations, and have not markedly interfered with employment. His migraine attacks do not present a disability picture that is exceptional, unusual, or in excess of the rating criteria. Therefore it is not necessary to refer the migraine rating issue for consideration of extraschedular ratings.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran has not suggested, and the record does not suggest, that his migraines make him unemployable. Since service, including recently, the Veteran has reported working full time as an ROTC instructor at a high school. The record in this case thus does not indirectly raise the issue of unemployability.

ED with Peyronie's Disease

The Veteran is seeking a disability rating higher than the existing 20 percent rating for his ED with Peyronie's disease. In a January 2009 rating decision, the RO granted service connection for ED with Peyronie's disease. The RO assigned a 0 percent disability rating effective November 1, 2007, immediately following his separation from service. The Veteran appealed that rating. In a July 2015 rating decision, the RO increased the initial rating to 20 percent. The Veteran has continued the appeal of the rating, seeking an initial rating higher than 20 percent.

The RO has evaluated the ED with Peyronie's disease as comparable to 38 C.F.R. § 4.115b, Diagnostic Code 7522. That diagnostic code provides for a 20 percent rating for deformity of the penis with loss of erectile power. That code also refers the issue for consideration of entitlement to special monthly compensation (SMC). The RO has granted the Veteran SMC on account of loss of use of a creative organ. Diagnostic Code 7522 provides only for a 20 percent rating, and not for any higher ratings. The rating schedule provides for a rating higher than 20 percent for a disorder of the penis only if there is removal of half or more of the penis. See 38 C.F.R. § 4.115b, Diagnostic Code 7520 (2015).

A VA genitourinary examination in August 2007 consisted only of taking a history. The Veteran reported experiencing ED which had progressed significantly over the preceding four years. He stated that the medication Levitra provided no more than marginal clinical benefit, without substantial improvement.

On VA examination in February 2015, the examiner noted that the Veteran had been diagnosed with ED and Peyronie's disease in the early 2000s. The examiner noted that Peyronie's disease is an acquired, localized fibrotic disorder of the tunica albuginea causing penile deformity. The Veteran described a marked curvature of his penis during arousal and erection. He indicated that he had not been tried on any medication for his Peyronie's disease. He stated that his ED initially was responsive to medication, but in the preceding six months was no longer responsive. The examiner noted the Veteran's report of inability to achieve an erection sufficient for penetration and ejaculation without medication, and of being able to achieve such with medication. On examination, the Veteran's penis appeared normal. No fibrous plaques were palpated. The examiner noted that although no deformity was noted on the examination, in a non-erect state, the Veteran reported that the deformity was prominent with erection.

The 20 percent disability rating in effect for the Veteran's ED and Peyronie's disease is the sole and maximum rating assignable under Diagnostic Code 7522 for deformity of the penis with loss of erectile power. The manifestations the Veteran has experienced, ED and curvature of the penis with erection, are reasonably consistent with Diagnostic Code 7522, and have not exceeded the effects addressed by a 20 percent rating under that code. The Veteran's ED and Peyronie's disease do not produce any affects similar to the removal of half or more of the penis, and so have not warranted a rating higher than the 20 percent rating under Diagnostic Code 7520. The disability has not had effects that necessitate referral for consideration of an extraschedular rating. It has not required hospitalization, markedly interfered with employment, nor exceeded the rating criteria. There is no suggestion that the ED and Peyronie's disease make him unemployable, so the record with respect to those disorders does not indirectly raise the issue of unemployability.


Degenerative Disc Disease of the Lumbar Spine

The Veteran appealed the initial 10 percent rating that the RO assigned for his degenerative disc disease of the lumbar spine.

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). Determination of impairment due to such factors is to be expressed, if feasible, in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. See DeLuca, supra.

The Veteran's service-connected low back disability includes degenerative disc disease. The rating schedule provides for evaluating spine disorders under a General Formula Rating Formula for Diseases and Injuries of the Spine, as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine  ................... 100 percent

Unfavorable ankylosis of the entire thoracolumbar spine  ... 50 percent

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine  .............................. 40 percent

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine  .......................... 30 percent

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis  ....... 20 percent

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height
   ..................................................................... 10 percent

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.   

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.   

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.   

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.   

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation. The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months  ............................ 60 percent

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months  .. 40 percent

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months  .. 20 percent

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months  ...... 10 percent

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5242.

On VA examination in August 2007, the Veteran reported having low back pain which had worsened over the preceding seven or eight years. He stated that he had low back stiffness each morning and moderate low back pain throughout each day. He related having radiation of pain into the left lower extremity. He stated that low back pain necessitated taking a break while mowing the lawn or after about an hour of driving. He indicated that his back and bilateral knee pain had caused him to give up running. He did not report any episodes when back pain was incapacitating, requiring bed rest. The examiner noted that lumbosacral spine MRI performed in 2005 showed early degenerative disc disease. On examination, the Veteran's thoracolumbar spine had forward flexion to 70 degrees. His back felt stiff or tight after three repetitions of forward flexion. After three repetitions of motions, there was extension to 30 degrees, lateral flexion to 35 degrees to each side, and rotation to 30 degrees to each side. There was no lumbar paravertebral muscle spasm.

Records of VA treatment of the Veteran reflect ongoing low back pain, without any history of incapacitating episodes.

On VA examination in February 2015, the Veteran reported persistent low back pain with radiation into the left lower extremity. He stated that the pain was worse after prolonged ambulation. He indicated that the range of motion decreased when pain increased. He did not report any episodes when back pain was incapacitating, requiring bed rest. The examiner found that the thoracolumbar spine had forward flexion to 70 degrees, extension to 25 degrees, lateral flexion to 30 degrees to each side, and rotation to 30 degrees to each side. After three repetitions of the motions, the ranges of motion remained the same. The examiner found that repeated use over a period of time produced pain that further limited function. There was no evidence of muscle spasm. The examiner noted that imaging in 2013 showed impingement of the right S1 nerve root. The examiner stated that the Veteran's lumbar spine disorder impacted his ability to work such that it would interfere with his optimum performance in a type of work that required prolonged ambulation.

Examinations have shown that the Veteran's low back disability is manifested by pain and limitation of motion, but that the limitation of motion does not meet the criteria for a rating higher than 10 percent. He has not been noted to have muscle spasms or incapacitating episodes. The evidence thus does not warrant a rating higher than 10 percent.

The Veteran's lumbar disc disease has not required frequent hospitalizations, and has not markedly interfered with employment. His low back disability does not present a disability picture that is exceptional, unusual, or in excess of the rating criteria. Therefore it is not necessary to refer the low back disability rating issue for consideration of extraschedular ratings. There is no suggestion that his lumbar disc disease makes him unemployable, so the record with respect to that disability does not indirectly raise the issue of unemployability.

Arthritis of the Right Shoulder

The Veteran appealed the initial 0 percent rating that the RO assigned, effective November 1, 2007, for degenerative arthritis of his right shoulder. In a July 2015 rating decision, the RO increased the rating to 10 percent effective February 5, 2015. He has continued his appeal, and is seeking higher initial and later ratings.

Under the rating schedule, degenerative or traumatic arthritis established by x-ray findings is rated based on limitation of motion of the affected joints, under the diagnostic codes for limitation of motion of those joints. If the limitation of motion is noncompensable under the appropriate diagnostic code, the arthritis is rated at 10 percent for each major joint or group of minor joints. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 20 percent rating is assigned for arthritis in two or more major joints or groups of minor joints with occasional incapacitating exacerbations. A 10 percent rating is assigned for arthritis in two or more major joints or groups of minor joints. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The Veteran is right handed. Limitation of motion of the major shoulder is rated at 40 percent if the arm is limited to 25 degrees from the side, 30 percent if it is limited to midway between the side and shoulder, and 20 percent if it is limited to shoulder level. 38 C.F.R. § 4.71a, Diagnostic Code 5201. Under the rating schedule, the normal ranges of motion of the shoulder are to 180 degrees of flexion, 180 degrees of abduction, and 90 degrees each or external rotation and internal rotation. 38 C.F.R. § 4.71, Plate I (2015).

On VA examination in August 2007, the Veteran reported having had pain in multiple joints, including his right shoulder, since 1983 or 1984. He indicated that he had been told that he had arthritis in those joints. He stated that he had episodes of right shoulder pain which lasted for 60 to 90 minutes and were relieved by a hot shower or a heating pad. He stated that the right shoulder disorder made him unable to throw ball or lift weights, and at times unable to lift even a gallon of milk. On examination, the right shoulder had motion to 180 degrees of flexion, 180 degrees of abduction, 90 degrees of external rotation, and 90 degrees of internal rotation. The examiner found no swelling, tenderness, guarding, weakness, spasm, pain on motion, or pain on repeated motion. X-rays of the right shoulder showed mild arthritic changes in the acromioclavicular (AC) joint.

VA treatment records reflect ongoing right shoulder pain. By 2009, treatment for pain in his right shoulder and other joints included injections. In September 2014, x-rays showed mild degenerative changes in the AC joint.

On VA examination in February 2015, the Veteran reported that he sometimes had pain in his right shoulder when he raised his arm above shoulder level. He stated that the pain limited the range of motion of that shoulder. On examination the right shoulder had motion to 170 degrees of flexion, 170 degrees of abduction, 90 degrees of external rotation, and 90 degrees of internal rotation. The examiner noted evidence of pain on motion. The ranges of motion were the same after three repetitions of motions. The examiner indicated that the right shoulder arthritis and pain would compromise the Veteran's ability to do work that required constant overhead motion.

On the 2007 examination there was no limitation of motion of the right shoulder. The arthritis produced episodic pain but did not produce impairment that met, was equivalent to, or approached  the criteria for a 10 percent rating. The 2007 examination showed arthritis in the knees and the right shoulder. The RO assigned compensable ratings for the arthritis in each of the knees. The arthritis without limitation of motion affected a single major joint, the right shoulder, and not two or more joints, and so did not meet the criteria for a 10 percent rating under Diagnostic Code 5003. VA treatment records do not address the range of motion of the right shoulder or otherwise show impairment warranting a compensable rating. The Board therefore denies a rating higher than 0 percent before the February 2015 examination.

The right shoulder had limitation of motion on the February 2015 examination. The limitations of flexion and abduction did not limit motion of the arm to shoulder level, however, and thus did not meet the criteria for a 20 percent rating under Diagnostic Code 5201. The right shoulder pain did not produce impairment equivalent to or approaching limitation of motion to shoulder level. The Board therefore denies a rating higher than 10 percent.

The Veteran's right shoulder arthritis has not required frequent hospitalizations, and has not markedly interfered with employment. That disability does not present a disability picture that is exceptional, unusual, or in excess of the rating criteria. Therefore it is not necessary to refer the right shoulder arthritis rating issue for consideration of extraschedular ratings. There is no suggestion that his right shoulder arthritis makes him unemployable, so the record with respect to that disability does not indirectly raise the issue of unemployability.

Lateral Epicondylitis of the Left and Right Elbows

In the January 2009 rating decision, the RO granted service connection, effective November 1, 2007, for lateral epicondylitis in the Veteran's left and right elbows. The RO assigned 0 percent ratings for the disorder in each elbow. The Veteran appealed those initial ratings. In the July 2015 rating decision, the RO increased the rating for left elbow lateral epicondylitis to 10 percent, effective February 5, 2015. The Veteran has continued his appeals with respect to the ratings for the disorders in the left and right elbows.

The RO has evaluated the Veteran's lateral epicondylitis under 38 C.F.R. § 4.71a, Diagnostic Code 5024, as comparable to tenosynovitis. Under that code, tenosynovitis is rated based on limitation of motion, as degenerative arthritis is rated. Several Diagnostic Codes between 5206 and 5213 address limitation of the elbow in flexion, extension, supination and pronation. Medical records regarding the Veteran's elbows have shown only limitation of flexion. Limitation of flexion of the major and minor elbows are assigned percentage ratings as follows:

                                                        Major        Minor
Flexion limited to 45 degrees             50             40
Flexion limited to 55 degrees             40             30
Flexion limited to 70 degrees             30             20
Flexion limited to 90 degrees             20             20
Flexion limited to 100 degrees           10             10
Flexion limited to 110 degrees             0               0

38 C.F.R. § 4.71a, Diagnostic Code 5206.

Under the rating schedule, the normal range of flexion of the elbow is to145 degrees. 38 C.F.R. § 4.71, Plate I.

As noted above, the Veteran is right handed. On VA examination in August 2007, he reported having had pain in multiple joints, including his left and right elbows, since 1983 or 1984. He indicated that he had been told that he had arthritis in those joints. He reported episodes of pain in both elbows that lasted 60 to 90 minutes and were relieved by local heat. He stated that the left and right elbow disorders made him unable to throw ball or lift weights, and at times unable to lift even a gallon of milk. He stated that braces on his elbows had helped, and that he had used them as recently as a few weeks before the examination. The examiner found that each elbow had flexion to 145 degrees, without pain on motion. After repeated motions the range remained the same. X-rays of the elbows did not show any bone or soft tissue abnormalities.

VA treatment records reflect ongoing left and right elbow pain. By 2009, treatment for pain in his elbows and other joints included injections.

On VA examination in February 2015, the Veteran reported that periodically he had pain in one or both elbows when raising a heavy weight above shoulder level. He indicated that at such times he might need assistance from the other arm and elbow. He related that he worked as a high school ROTC instructor. On examination, the left elbow had 140 degrees of flexion, with pain on motion. The right elbow had 145 degrees of flexion, with no pain on motion. The ranges of motion were the same after three repetitions of motions. The examiner's diagnosis was bilateral elbow tendonitis, with slightly decreased range of motion of the left elbow. The examiner indicated that the elbow tendonitis would compromise the Veteran's ability to do work that required repeated raising of heavy weights above the shoulder.

On the 2007 examination there was no limitation of flexion or other motion of the left or right elbows. The Veteran reported episodes of pain in both elbows, but the elbow disorders were not shown to produce impairment that met, was equivalent to, or approached the criteria for a 10 percent rating. VA treatment records do not address the ranges of motion of the elbows or otherwise show impairment warranting a compensable rating for either elbow. Before the February 2015 examination, then, the disability in each elbow did not meet the criteria for a rating higher than 0 percent for either elbow.

On the February 2015 examination, the left elbow had limitation of flexion. The left elbow was not limited to 90 degrees of flexion, however, and thus did not meet the criteria for a 20 percent rating under Diagnostic Code 5201. The left elbow pain, including with lifting, did not produce impairment equivalent to or approaching limitation of flexion to 90 degrees. The Board therefore denies a rating higher than 10 percent the left elbow lateral epicondylitis.

In the February 2015 examination, the right elbow did not have limitation of flexion or other motion. The pain in the right elbow, including with lifting, did not produce impairment comparable to limitation of motion. The evidence from service and after service does not show impairment warranting a compensable rating for the right elbow lateral epicondylitis.

The lateral epicondylitis in the Veteran's left and right elbows has not required frequent hospitalizations, and has not markedly interfered with employment. Neither of those disabilities presents a disability picture that is exceptional, unusual, or in excess of the rating criteria. Therefore it is not necessary to refer the left and right elbow lateral epicondylitis rating issues for consideration of extraschedular ratings. There is no suggestion that either or both of his elbow disabilities makes him unemployable, so the record with respect to those disabilities does not indirectly raise the issue of unemployability.

Left Hip Strain

In the January 2009 rating decision, the RO granted service connection, effective November 1, 2007, for the Veteran's left hip disability, described as left hip strain. The RO assigned a 0 percent disability rating. The Veteran appealed that initial rating. In the July 2015 rating decision, the RO continued the 0 percent rating for left hip strain from November 1, 2007. For purposes of compensating the left hip disability, the RO granted service connection, effective from February 5, 2015, for two separate disorders described as related to the left hip strain: limitation of extension of the left thigh, and impairment of the left thigh. The RO assigned a rating of 10 percent for limitation of extension of the left thigh, and a rating of 0 percent for impairment of the left thigh. The Veteran has continued his appeals with respect to the ratings for left hip disability. Therefore he is seeking ratings higher than 0 percent from November 1, 2007, for left hip strain, and higher than 0 percent for left hip strain, 10 percent for limitation of extension of the left thigh, and 0 percent for impairment of the left thigh, from February 5, 2015.

The RO has evaluated the Veteran's left hip strain under 38 C.F.R. § 4.71a, Diagnostic Code 5024, as comparable to tenosynovitis. Under that code, tenosynovitis is rated based on limitation of motion, as degenerative arthritis is rated. In the January 2009 rating decision, the RO considered 38 C.F.R. § 4.71a, Diagnostic Code 5252, for limitation of flexion of the thigh. That code provides for ratings of 40 percent if flexion is limited to 10 degrees, 30 percent if it is limited to 20 degrees, 20 percent if it is limited to 30 degrees, and 10 percent if it is limited to 45 degrees.

In the July 2015 rating decision, the RO rated limitation of extension of the left thigh under considered 38 C.F.R. § 4.71a, Diagnostic Code 5251. That code provides for a 10 percent rating if extension is limited to 5 degrees. The RO rated impairment of the left thigh under 38 C.F.R. § 4.71a, Diagnostic Code 5253. That code provides for a 20 percent rating if abduction is limited such that motion is lost beyond 10 degrees, a 10 percent rating if adduction is limited such that the person cannot cross his or her legs, and a 10 percent rating if rotation is limited such that the person cannot toe-out the affected leg more than 15 degrees. For VA rating purposes, full flexion of the hip is to 125 degrees, and full abduction is to 45 degrees. 38 C.F.R. § 4.71, Plate II (2015).

On VA examination in September 2007, the Veteran reported a long history of pain in multiple joints, including both hips. He indicated that the hip pain did not affect his work or other activities. The examiner found that each hip had motion to 125 degrees of flexion, 30 degrees of extension, 45 degrees of abduction, 25 degrees of adduction, 60 degrees of external rotation, and 40 degrees of internal rotation. Bilateral hip x-rays showed no bone or soft tissue abnormalities. The examiner provided a diagnosis of bilateral hip strain. The examiner indicated that the degree of the reported symptoms was not consistent with the radiological and physical findings.

Notes of VA treatment of the Veteran in 2007 through 2011 do not specifically address problems with either hip. In October 2012, x-rays of his left hip showed calcifications compatible with calcified tendinitis. In January 2013, he reported increased left hip pain. In April 2013, he stated that his left hip pain increased with internal and external rotation activities and with rising from a seated position. A treating clinician noted increased left groin pain with internal and external rotation of the left thigh. In May 2013, MRI of the left hip showed complex tearing of the labrum and cartilage degeneration. In May 2014, the Veteran reported ongoing left hip pain. A clinician indicated that future left hip arthroscopy could be considered. In June 2014, pain medication was prescribed.

In a February 2015 VA examination, the Veteran reported pain in both hips, but predominantly in his left hip. He stated that the hip pain was worst with prolonged walking. The range of motion of the left hip was to 100 degrees of flexion, 25 degrees of extension, 40 degrees of abduction, 20 degrees of adduction, 55 degrees of external rotation, and 40 degrees of internal rotation. Adduction was not limited such that he could not cross his legs. After three repetitions, the ranges remained the same. There was pain on motion. There was evidence of pain with weight bearing. There was slight tenderness to palpation. The left hip had reduced, 4/5 muscle strength. The examiner concluded that, after repetitive use over time, the left hip would have increased functional loss due to pain. The examiner stated that the increased left hip pain with prolonged ambulation would compromise the Veteran's ability to do work that required prolonged ambulation.

From November 2007 through September 2012, no evidence indicated that the Veteran's left hip strain was manifested by any limitation of motion, or by any pain on motion, weakness, or other impairment equivalent to limitation of motion. The left hip disability thus did not warrant a compensable rating during that period.

VA treatment notes from October 2012 forward reflect reports of increased pain in the left hip. Imaging showed cartilage disorders. The limitation of extension that the RO considering in assigning a 10 percent rating under Diagnostic Code 5251 was not documented under ranges of motion were measured in February 2015. However, imaging, symptoms, and clinical findings show worsening of the left hip disability manifesting earlier, from as early as October 2012. The evidence thus supports the grant of a 10 percent rating, based on limitation of extension, from October 1, 2012.

While the left hip disability increased by late 2012, the evidence does not indicate that it has limited motion of the thigh to 45 degrees of flexion or 10 degrees of abduction. It has not limited adduction such that he cannot cross his legs or rotation such that he cannot toe-out the leg to more than 15 degrees. The pain, pain on motion, and limitation on prolonged walking have not produced functional impairment equivalent to such limitations of motion. Therefore, the left hip disability has not warranted compensable ratings under Diagnostic Codes 5252 or 5253, and has not warranted a rating higher than 10 percent under Diagnostic Code 5251.

The Veteran's left hip disability has not required frequent hospitalizations, and has not markedly interfered with employment. It does not present a disability picture that is exceptional, unusual, or in excess of the rating criteria. Therefore it is not necessary to refer the left hip disability rating issues for consideration of extraschedular ratings. There is no suggestion that his left hip disability makes him unemployable, so the record with respect to that disability does not indirectly raise the issue of unemployability.

Right Hip Strain

The Veteran has appealed the initial 0 percent rating that the RO assigned for right hip strain. The RO has evaluated his right hip strain under 38 C.F.R. § 4.71a, Diagnostic Code 5024, as comparable to tenosynovitis. Under that code, tenosynovitis is rated based on limitation of motion, as degenerative arthritis is rated. The RO considered  the right hip disability under 38 C.F.R. § 4.71a, Diagnostic Code 5252, for limitation of flexion of the thigh.

On VA examination in September 2007, the Veteran reported a long history of pain in multiple joints, including both hips. He indicated that the hip pain did not affect his work or other activities. The examiner found that each hip had motion to 125 degrees of flexion, 30 degrees of extension, 45 degrees of abduction, 25 degrees of adduction, 60 degrees of external rotation, and 40 degrees of internal rotation. Bilateral hip x-rays showed no bone or soft tissue abnormalities. The examiner provided a diagnosis of bilateral hip strain. The examiner indicated that the degree of the reported symptoms was not consistent with the radiological and physical findings.

Notes of VA treatment of the Veteran in 2007 through 2011 did not address problems with either hip. From 2012 forward, he reported increased left hip pain. Imaging showed left hip cartilage disorders.

In a February 2015 VA examination, the Veteran reported pain in both hips, but predominantly in his left hip. He described the symptoms in his right hip as not bad. He stated that the hip pain was worst with prolonged walking. The range of motion of the right hip was to 120 degrees of flexion, 30 degrees of extension, 45 degrees of abduction, 25 degrees of adduction, 60 degrees of external rotation, and 40 degrees of internal rotation. Adduction was not limited such that the Veteran could not cross his legs. After three repetitions, the ranges remained the same. There was no evidence of pain on motion or with weight bearing. There was no tenderness to palpation. The right hip had normal muscle strength. The examiner concluded that, after repetitive use over time, the right hip would not have increased functional loss due to pain.

The Veteran's right hip strain reportedly produces some pain with prolonged activity, but the evidence does not indicate that it has limited motion of the thigh to 45 degrees of flexion, 5 degrees of extension, or 10 degrees of abduction. It has not limited adduction such that he cannot cross his legs or rotation such that he cannot toe-out the leg to more than 15 degrees. The pain with and limitations on prolonged walking have not produced functional impairment equivalent to such limitations of motion. Therefore, the right hip disability has not warranted compensable ratings under Diagnostic Codes 5251, 5252 or 5253.

The Veteran's right hip disability has not required frequent hospitalizations, and has not markedly interfered with employment. It does not present a disability picture that is exceptional, unusual, or in excess of the rating criteria. Therefore it is not necessary to refer the right hip disability rating issues for consideration of extraschedular ratings. There is no suggestion that his right hip disability makes him unemployable, so the record with respect to that disability does not indirectly raise the issue of unemployability.


Left and Right Knee Disabilities including Arthritis and Scars

During service the Veteran developed disorders of the left and right knees. He underwent surgeries on both knees. He has appealed the initial 10 percent ratings that the RO assigned for postoperative arthritis in each knee and the initial 0 percent ratings that the RO assigned for surgical scars on each knee.

Medical examination and treatment records provide evidence of pain and limitation of flexion in each knee. The Veteran has not reported, and medical records do not suggest, any instability or limitation of extension in either of his knees.

As noted above, arthritis is rated based on limitation of motion of the joint, with assignment of a 10 percent rating in a major joint with limitation of motion that is noncompensable under the appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Codes 5003. Limitation of flexion of the knee is rated at 30 percent if limited to 15 degrees, 20 percent if limited to 30 degrees, 10 percent if limited to 45 degrees, and 0 percent if limited to 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. Dislocation of semilunar cartilage (meniscus), with frequent episodes of "locking," pain, and effusion into the joint, is rated at 20 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5258. Removal of semilunar cartilage, if symptomatic, is rated at 10 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

Scars that are not on the head, face, or neck, and that are deep (with underlying soft tissue damage) and nonlinear, are rated compensably if they have areas of at least 6 square inches (39 square centimeters). 38 C.F.R. § 4.118, Diagnostic Code 7801. Scars that are not on the head, face, or neck, and that are superficial and nonlinear, are rated compensably if they have areas of at least 144 square inches (929 square centimeters). 38 C.F.R. § 4.118, Diagnostic Code 7802. Unstable or painful scars are compensably rating. 38 C.F.R. § 4.118, Diagnostic Code 7804. Other scars, including linear scars, are rated based on any disabling effects. 38 C.F.R. § 4.118, Diagnostic Code 7805.

On VA examination in September 2007, the Veteran reported having had pain in each knee intermittently since about 1983. He stated that he underwent four left knee surgeries and three right knee surgeries. He indicated that the surgeries included debridement of the menisci. He indicated that treatment for ongoing knee problems had included physical therapy, local injections, and wearing braces. On examination, he reported severe pain in both knees. He did not reported weakness, instability, locking, or lack of endurance in either knee. He stated that the knee disorders did not affect his work, but kept him from running and playing basketball. He indicated that he had bilateral knee scars from injuries and surgeries.

The examiner noted that the Veteran was wearing knee braces. Both knees had crepitus. The left knee had soft tissue swelling, mild effusion, and pain on motion. There was no evidence of instability or weakness in either knee. Each knee had motion from 0 to 140 degrees. X-rays showed in each knee degenerative osteoarthritis of the patellofemoral and tibiofemoral joints. The examiner provided a diagnosis of bilateral degenerative arthritis of the knees. Scars on the knees were well healed, flat, nontender, soft, and mobile. The examiner found no symptoms related to those scars.

VA treatment records reflect ongoing bilateral knee pain, treated with injections. Treating clinicians indicated that future knee replacement surgeries should be considered.

On VA examination in February 2015, the Veteran reported ongoing problems with both knees, markedly worse in the left knee. He stated that treatment included injections. He reported that bilateral knee pain increased with prolonged walking. He indicated that when the knee pain was worse the range of motion of the knees decreased. He related having crepitus in each knee intermittently. He stated that he regularly wore knee braces. He did not related any history of recurrent effusion in either knee.

The left knee had motion from 0 to 115 degrees. The right knee had motion from 0 to 120 degrees. In each knee, there was pain on motion with flexion, pain with weight bearing, and tenderness on palpation. After three repetitions, the ranges of motion were the same. Each knee had normal muscle strength. On testing, there was no evidence of instability of either knee. There was no crepitus at the time of the examination. The scars on each knee were stable and not painful. The examiner described the scars, from arthroscopy, as barely noticeable and not measurable. X-rays showed advanced degenerative changes, especially in the left knee. The examiner stated that there was osteoarthritis in each of the knees. The examiner found that, because prolonged walking resulted in increased pain, the Veteran's capacity for work requiring prolonged walking would be compromised. The examiner described the bilateral knee arthritis as severe and producing chronic pain, worse in the left knee. The examiner indicated that, with injections, the Veteran was managing.

Arthritis in each of the Veteran's knees produces chronic pain, limitation of flexion, pain with motion, and worsened pain with prolonged walking. Flexion has not been limited to 30 degrees or less in either knee. The pain, pain with motion, and increased pain with use have not been found to produce in either knee functional impairment equivalent to limitation of flexion to 30 degrees or less. In each knee, then, the arthritis has not warranted a rating higher than 10 percent. Surgeries on the knees have included debridement of the menisci. Post-surgical symptoms are knee pain, the same manifestation addressed as arthritis. Neither knee has had locking or frequent episodes of effusion, so the criteria for a 20 percent rating under Diagnostic Code 5258 have not been met.

The scars on each knee are stable, nontender, and superficial. They do not have areas of 144 square inches (929 square centimeters). The scars thus have not met the criteria for compensable ratings.

Since the Veteran's separation from service, his postsurgical left and right knee arthritis and scars have not required frequent hospitalizations, and have not markedly interfered with employment. The postsurgical arthritis and scars do not present disability pictures that are exceptional, unusual, or in excess of the rating criteria. Therefore it is not necessary to refer the issues of ratings for the left and right knee arthritis and scars for consideration of extraschedular ratings. There is no suggestion that the disabilities of either or both knees make him unemployable, so the record with respect to those disabilities does not indirectly raise the issue of unemployability.

Left and Right Wrist Strains

The Veteran appealed the initial 0 percent ratings that the RO assigned for his left and right wrist disorders, which were diagnosed as strain in each wrist.

The RO has evaluated the wrist strains as comparable to tenosynovitis, under 38 C.F.R. § 4.71a, Diagnostic Code 5024. Tenosynovitis is rated based on the limitation of motion of the affected parts, as degenerative arthritis is rated. For rating purposes, the normal ranges of motion of the wrist are to 70 degrees of dorsiflexion, 80 degrees of palmar flexion, 45 degrees of ulnar deviation, and 20 degrees of radial deviation. 38 C.F.R. § 4.71a, Plate I. Limitation of the major or minor wrist is rated at 10 percent if dorsiflexion is limited to less than 15 percent, and at 10 percent if palmar flexion is limited in line with the forearm. 38 C.F.R. § 4.71a, Diagnostic Code 5215.

The Veteran is right handed. On VA examination in August 2007, he reported intermittent pain in various joints, including both wrists, from 1983 forward. He stated that presently episodes of wrist pain lasted 60 to 90 minutes and were relieved by local heat. He did not report having weakness or diminished endurance in either wrist. He did not indicate that wrist pain affected his work or other activities. The examiner found that each wrist had motion to 70 degrees of dorsiflexion, 80 degrees of palmar flexion, 45 degrees of ulnar deviation, and 20 degrees of radial deviation. There was no evidence of pain on motion. On x-rays both wrists appeared normal, with no bone or soft tissue abnormalities. The examiner provided a diagnosis of bilateral wrist strain.

In VA treatment in July 2009, the Veteran reported having pain in both wrists and in other joints. He indicated that the pain was worse in the mornings. VA treatment records do not provide additional information about the frequency, duration, severity or effects of wrist pain.

On VA examination in February 2015, the Veteran reported having had wrist 

problems during service that he attributed to doing large numbers of push-ups. He stated that presently he had wrist pain with repetitious, strenuous wrist activity. Each wrist had normal ranges of motion (to 70 degrees of dorsiflexion, 80 degrees of palmar flexion, 45 degrees of ulnar deviation, and 20 degrees of radial deviation). There was no evidence of pain with motion or weight bearing. After three repetitions, the ranges of motion remained the same. Each wrist had normal muscle strength. There was no tenderness on palpation. The examiner described the disorder in each wrist as tendinitis. The examiner concluded that the tendinitis in each of the Veteran's wrists would not impact his capacity for occupational tasks or other activities.

On examinations in 2007 and 2015, the Veteran's left and right wrist strains did not result in any limitation of motion. The examinations did not show pain on motion, weakness, diminished endurance, or other impairment that might be considered equivalent to limitation of motion. In the absence of evidence of significant chronic or recurrent functional impairment, neither of the wrist disorders warrants a compensable rating.

The Veteran's left and right wrist strains have not required frequent hospitalizations, and have not markedly interfered with employment. Those disorders have not presented disability pictures that are exceptional, unusual, or in excess of the rating criteria. Therefore it is not necessary to refer the issues of ratings for the left and right wrist strains for consideration of extraschedular ratings. There is no suggestion that the disabilities of either or both wrists make him unemployable, so the record with respect to those disabilities does not indirectly raise the issue of unemployability.

Left and Right Shin Splints

The Veteran appealed the initial disability noncompensable ratings that the RO assigned for left and right shin splints.

The RO evaluated the Veteran's shin splints under 38 C.F.R. § 4.71a, Diagnostic Code 5262, as comparable to impairment of the tibia and fibula. Under that code, knee or ankle disability related to tibia and fibula impairment is rated at 30 percent if the knee or ankle disability is marked, 20 percent if it is moderate, and 10 percent if it is slight. Arthritis in each of the Veteran's knees is service-connected and rated separately from his service-connected shin splints. The ratings for his shin splints thus are based on any ankle disability attributable to shin splints or any knee disabilities attributable specifically to shin splints as distinguished from knee arthritis.

On VA examination in September 2007, the Veteran reported a long history of intermittent musculoskeletal pain in a number of areas including both shins. He stated that presently he had pain in both shins. He did not report any weakness or lack of endurance in his shins. He indicated that the shin pain had no effect on his work, but made him refrain from running or playing basketball. The examiner found no evidence of tenderness, guarding, weakness, pain, or pain on motion. On x-rays of both lower legs and both ankles, all appeared normal, with no bone or soft tissue abnormalities. The examiner listed a diagnosis of bilateral shin splints. The examiner stated that any ongoing symptoms were unlikely to be due to the condition at that time.

In post-service VA treatment records, the Veteran was not noted to have any complaints related to or attributed to shin splints. On VA examination in February 2015, the examiner found that the Veteran did not have shin splints.

Medical treatment and examination records do not indicate that the Veteran has any ongoing knee or ankle disability due to his shin splints. In the absence of even slight related knee or ankle disability, his shin splints do not warrant compensable ratings.

The Veteran's left and right shin splints have not required frequent hospitalizations, and have not markedly interfered with employment. The shin splints have not presented disability pictures that are exceptional, unusual, or in excess of the rating criteria. Therefore it is not necessary to refer the issues of ratings for the left and right shin splints for consideration of extraschedular ratings. There is no suggestion that the shin splints in either or both legs make him unemployable, so the record with respect to those disabilities does not indirectly raise the issue of unemployability.

Left and Right Hallux Valgus

The Veteran appealed the initial ratings of 0 percent each that the RO assigned for his left and right hallux valgus.

In each affected foot, the rating schedule provides for a compensable, 10 percent rating for hallux valgus if it has been operated upon, with resection of the metatarsal head, or if it is severe and equivalent to amputation of the great toe. 38 C.F.R. § 4.71a, Diagnostic Code 5280.

On VA examinations in August and September 2007, the Veteran reported having had surgery for bunions, or halluces valgus, in both feet in 1977, before entering service. In August 2007, he stated that he had no symptoms involving his feet. In September 2007, he stated that he had episodes of pain in both feet that lasted for 60 to 90 minutes and were relieved by local ice and elevation. He did not reported any weakness, instability, or diminished endurance in either foot. He indicated that the halluces valgus had no effect on his work or other activities.

The examiner observed that the Veteran had a normal gait. He was able to support weight on his toes. He had low arches. In each foot, there was hallux valgus at the first metatarsal phalangeal (MTP) joint. There was no evidence of pain, pain on motion, swelling, tenderness, guarding, instability, or weakness. X-rays of each foot showed mild bilateral hallux valgus deformity. The bones and soft tissues were otherwise unremarkable. The examiner listed a diagnosis of bilateral hallux valgus deformity of the feet with bunions. He stated that ongoing symptoms were likely to be due to the deformity. He indicated that the degree of reported symptoms was not consistent with the radiological and physical findings.

In VA treatment in June 2014, the Veteran reported bilateral foot pain. A treating clinician noted that his feet had no arches. The clinician noted pain in the left and right feet and flat feet. In an August 2014 podiatry consultation, the Veteran reported pain in both feet at the bases of the toes. The podiatrist noted bunions and metatarsalgia in each of the Veteran's feet. Both feet had good ranges of motion. The podiatrist ordered orthotics and bunion guards for the Veteran.

On VA examination in February 2015, the Veteran denied any clinical change in his bilateral hallux valgus. He did not report any signs or symptoms specifically related to hallux valgus. He related having pain in each forefoot with prolonged walking.  The examiner found that the Veteran had bilateral hallux valgus and bilateral pes planus, with decreased arch. The examiner found no tenderness associated with hallux valgus. On examination, there was no evidence of pain in either foot. The examiner concluded that in each foot the hallux valgus did not produce any symptoms or functional loss. The examiner attributed the reported forefoot pain after prolonged walking to the pes planus, and not to the hallux valgus.

Examination and treatment records provide mixed evidence as to whether the Veteran has undergone surgery on his left and/or right hallux valgus. In any case, x-rays do not show evidence of resection of the metatarsal head in either foot. The Veteran has not indicated, and clinicians have not found, that either hallux valgus produces severe symptoms or impairment, or symptoms or impairment equivalent to amputation of the great toe. In each foot, then, the hallux valgus does not have characteristics or effects that warrant a compensable rating.

The Veteran's left and right halluces valgus have not required frequent hospitalizations, and have not markedly interfered with employment. Neither hallux valgus has presented a disability picture that is exceptional, unusual, or in excess of the rating criteria. Therefore it is not necessary to refer the issues of ratings for the left or right hallux valgus for consideration of extraschedular ratings. There is no suggestion that the hallux valgus in either or both feet make him unemployable, so the record with respect to those disabilities does not indirectly raise the issue of unemployability.


Hypertension

The Veteran has appealed the initial 0 percent rating that the RO assigned for his hypertension.

The rating schedule provides for a compensable, 10 percent rating for hypertension with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more. In addition, a 10 percent rating is the minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104, Diagnostic Code 7101. With higher predominant diastolic or systolic pressures, higher ratings are assigned. 38 C.F.R. § 4.104, Diagnostic Code 7101.

In blood pressure readings in the Veteran's service treatment records, diastolic pressure was not predominantly 100 or more, and systolic pressure was not predominantly 160 or more. Treatment notes from 2006 and 2007 reflect that he was diagnosed with hypertension, and was on medication for hypertension from November 2006 forward.

On VA examination in September 2007, the Veteran reported a fifteen year history of hypertension. He stated that he had been on medications for hypertension for six months. On examination, he had blood pressure readings of 132/82, 128/80, and 130/78. The examiner found that the Veteran had hypertension, and had no limitation of activity resulting from it.

VA treatment records reflect that the Veteran has continued on medication for hypertension. Most of the treatment records do not contain blood pressure readings. 

On VA examination in February 2015, the Veteran reported that he was doing well on medication for hypertension. He denied any pathology associated with hypertension. The examiner stated that the Veteran did not have a history of diastolic pressure of predominantly 100 or more. On examination, the blood pressure readings were 136/82 and 134/82. The examiner described the Veteran's hypertension as well controlled. He stated that the Veteran's hypertension did not affect his ability to work.

Since before separation from service, the Veteran has been on continuous medication for hypertension. Blood pressure readings have not shown, however, any history of diastolic pressure predominantly 100 or more. Nor has he had systolic pressure predominantly 160 or more. His hypertension thus has not met or approached the criteria for a compensable rating.

The Veteran's hypertension has not required frequent hospitalizations, and has not markedly interfered with employment. It has not presented a disability picture that is exceptional, unusual, or in excess of the rating criteria. Therefore it is not necessary to refer the issue of ratings for hypertension for consideration of extraschedular ratings. There is no suggestion that his hypertension makes him unemployable, so the record with respect to his hypertension does not indirectly raise the issue of unemployability.

Hemorrhoids

The Veteran appealed the initial noncompensable, 0 percent rating that the RO assigned for his hemorrhoids.

The rating schedule addresses hemorrhoids at 38 C.F.R. § 4.114, Diagnostic Code 7336. Under that code, external or internal hemorrhoids are rated at 20 percent with persistent bleeding and with secondary anemia, or with fissures. They are rated at 10 percent if they are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences. They are rated at 0 percent if they are mild or moderate.

On VA examination in September 2007, the Veteran reported having had hemorrhoids since 1990. He indicated that his hemorrhoids had bleeding and protrusion, and that they were treated with local pads. He stated that the most recent symptoms occurred in May 2007. He reported that he had never been anemic due to the hemorrhoids. The examiner observed one small, flat, non-bleeding, non-inflamed hemorrhoid. The examiner provided a diagnosis of hemorrhoids.

Records of VA treatment of the Veteran from 2009 through 2014 include hemorrhoids in lists of the Veteran's problems, but do not discuss any symptoms of or treatment for hemorrhoids. Those records reflect that he had colonoscopies, with normal results, in 2008 and 2013. At the October 2013 colonoscopy, a clinician reported that rectal examination was normal.

On VA examination in February 2015, the Veteran reported periodically having a slight, mild external hemorrhoid when straining with constipation. He indicated that he had not had any recent bleeding due to his hemorrhoids. He stated through food choices he mostly avoided constipation. The examiner observed an external hemorrhoid which he described as barely palpable, very small, and inactive. The hemorrhoid was easily reducible. There was no gross or occult blood, no tenderness, and no lesion. On testing, there was no anemia, and stool was hemoccult negative. The examiner characterized the Veteran's hemorrhoid disorder as mild or moderate. He indicated that it would have no impact on the Veteran's ability to work.

The assembled evidence shows that since separation from service the Veteran's hemorrhoids have been mild or moderate. There is no indication that they have been large, thrombotic, or irreducible, or have had excessive redundant tissue or frequent recurrences. They have not been reported to have fissures or persistent bleeding, or to have led to anemia. His hemorrhoids thus have not met or approached the criteria for a compensable rating.

The Veteran's hemorrhoids have not required frequent hospitalizations, and have not markedly interfered with employment. They have not presented a disability picture that is exceptional, unusual, or in excess of the rating criteria. Therefore it is not necessary to refer the issue of ratings for hemorrhoids for consideration of extraschedular ratings. There is no suggestion that his hemorrhoids make him unemployable, so the record with respect to his hypertension does not indirectly raise the issue of unemployability.

Tinea Pedis and Onychomycosis of the Bilateral Feet

The Veteran has appealed the initial 0 percent, noncompensable disability rating that the RO assigned for his tinea pedis and onychomycosis of the bilateral feet.

The rating schedule provides that dermatophytosis, including tinea pedis, and fungal infections of the skin are to be rated as scars or dermatitis, depending upon the predominant disability. 38 C.F.R. § 4.118, Diagnostic Codes 7813 and 7820. Medical records show that the Veteran's tinea pedis and onychomycosis do not affect the head, face, or neck, and are not painful. They are more consistent with dermatitis.

Dermatitis is rated based on the percentage of the body or the exposed areas of the body affected, and the type of therapy required. To warrant a compensable rating, at least 5 percent of the entire body or 5 percent of the exposed areas of the body must be affected, or the disorder must require more than topical therapy, that is, it must require periods of systemic therapy such as corticosteroids or other immunosuppressive drugs. 38 C.F.R. § 4.118, Diagnostic Code 7806.

On VA examination in September 2007, the Veteran reported a history of fungal foot infections since the 1980s. He indicated that the infections had been treated with local prescriptions or over-the-counter medications, but that the symptoms had persisted. The examiner observed tinea pedis with onychomycosis covering less than 1 percent of exposed areas and less than 1 percent of total body surface area. He noted that the toenails were disfigured, but that no other area was disfigured. He concluded that the Veteran had chronic recurrent tinea pedis.

VA treatment records include dermatophytosis in lists of the Veteran's problems, but do not discuss any symptoms of or treatment for that disorder.

On VA examination in February 2015, the Veteran reported an ongoing disorder of the skin of his feet, described as athlete's foot. He related that the disorder had not been treated with topical or oral medications over the preceding year. He stated that he had used topical medications in the past, but had found none to be effective. He indicated that he just put up with the disorder. The examiner described the disorder as tinea pedis dermatitis. He observed that on each foot, the plantar aspects had lesions that were dry, scaly, slightly pruritic, and slightly malodorous. He noted that the great toenails had mycotic changes. He reported that there was no edema or erythema. He found that the disorder affected less than 5 percent of the total body area and less than 5 percent of the total body area. He stated that the skin and nail disorders did not impact the Veteran's ability to work.

Medical examination reports show that the Veteran's tinea pedis and onychomycosis have affected less than 5 percent of his entire body area and less than 5 percent of the exposed areas of his body. Only topical therapy has been used. While topical therapy reportedly has not been effective, systemic therapy such as corticosteroids or other immunosuppressive drugs has not been prescribed or tried. As no clinician has prescribed systemic therapy, it cannot be concluded that systemic therapy is required. The affected areas and therapy history of his tinea pedis and onychomycosis thus have not met the criteria for a compensable rating.

The tinea pedis and onychomycosis of the Veteran's feet have not required frequent hospitalizations, and have not markedly interfered with employment. They have not presented a disability picture that is exceptional, unusual, or in excess of the rating criteria. Therefore it is not necessary to refer the issue of ratings for those disorders for consideration of extraschedular ratings. There is no suggestion that those skin and nail disorders make him unemployable, so the record with respect to those disorders does not indirectly raise the issue of unemployability.

TMJ Disorder

The Veteran has appealed the initial 0 percent, noncompensable disability rating that the RO assigned for his TMJ disorder.

The RO has evaluated the Veteran's TMJ disorder under 38 C.F.R. § 4.150, Diagnostic Code 9905. That code addresses limitation of motion in temporomandibular articulation. Limitation of the inter-incisal range is rated at 40 percent if limited to 0 to 10 millimeters (mm), 30 percent if limited to 11 to 20 mm, 20 percent if limited to 21 to 30 mm, and 10 percent if limited to 31 to 40 mm. Limitation of lateral excursion is rated at 10 percent if it is limited to 0 to 4 mm.

On VA dental examination in September 2007, the Veteran reported a history of multiple incidents of trauma to the head and face while playing football during service. He stated that in the 1980s his TMJs began to click and pop and be stiff and sore. He related that each morning he awakened with stiffness, pain, and tenderness in his jaws, and headache in his temples and forehead. He reported that he then moved his jaws to loosen them, and his TMJs clicked and popped and had flashes of pain radiating into the left cheekbone. He stated that the pain reduced after massaging and manipulating his jaw. He stated that he also had clicking, popping, and pain when chewing food, about three times a week. He reported that he avoided hard or tough foods because of the loud painful pops in the left TMJ that those set off. He stated that he could bite off most foods if they were not tough or hard. He indicated that yawning produced a pop, with brief pain, in his left TMJ. He reported that he addressed this by stifling yawns and holding his face during aborted yawns. He stated that his wife said that he ground his teeth loudly at night.

The examiner found mild tenderness to palpation of the TMJs. There was clicking the left TMJ in right excursive. The muscles of mastication had mild tenderness to palpation, with no hypertrophy. X-rays were within normal limits. The Veteran had vertical mandibular movement to 42 mm in centric. In left and right excursive, vertical movement was to 30 mm, with pain and stiffness occurring by 20 mm. Laterally, there was motion to 10 mm to the left and 12 mm to the right. The examiner commented that the excursives and left lateral were 20 to 30 percent less than normal limits. The examiner diagnosed marked TMJ disorder. The examiner suggested that an occlusal guard worn at night would likely reduce bruxism and TMJ symptoms.

In VA dental treatment in April 2011, the Veteran reported occasional sharp pain in the left TMJ, usually with eating something hard on the left side. He stated that the pain was sharp and momentary and then went away. He indicated that TMJ symptoms were rarely a problem, and that he could eat almost anything he wanted. The treating dentist found that the Veteran could open his mouth to at least 50 mm, although it hurt a little to open that wide. His jaw had good lateral movement. There was some tenderness to palpation on the left side. X-rays appeared normal in both TMJs. The dentist's assessment was mild left TMJ dysfunction, possibly due to trauma.

On VA examination in February 2015, the Veteran reported periodic clicking and sharp, brief pain in his left TMJ, occurring with chewing hard food. He stated that at other times the TMJ disorder was asymptomatic. He indicated that the disorder had improved over the years. The ranges of motion of the jaw were to 48 mm of inter-incisal distance, 10 mm of lateral excursion of the left TMJ, and 12 mm of lateral excursion of the right TMJ. After three repetitions, the ranges remained the same. There was no evidence of pain with chewing. There was no tenderness to palpation of the TMJs. X-rays of the TMJs were normal, without evidence of arthritis. The examiner stated that the TMJ disorder did not impact the Veteran's ability to work.

Examination and treatment records show that from separation from service the Veteran's TMJ disorder has produced pain, popping, clicking, and limitation of motion, but has not limited the inter-incisal distance to 40 mm or less, or lateral excursion to 4 mm or less. The pain and the effects on chewing and yawning have not been found to impair function to an extent equivalent to compensable limitation of motion. The TMJ disorder thus has not met the criteria for a compensable rating.

The Veteran's TMJ disorder has not required frequent hospitalizations, and has not markedly interfered with employment. It has not presented a disability picture that is exceptional, unusual, or in excess of the rating criteria. Therefore it is not necessary to refer the issue of ratings for that disorder for consideration of extraschedular ratings. There is no suggestion that his TMJ disorder makes him unemployable, so the record with respect to that disorder does not indirectly raise the issue of unemployability.



ORDER

Entitlement to service connection for acne is denied.

The appeal for service connection for DJD and osteoarthritis in any area other than the right shoulder and bilateral knees, or for service connection for a disorder manifested by musculoskeletal pain in any area other than the cervical spine, lumbar spine, left fifth finger, or either TMJ, elbow, wrist, hand, hip, shin, ankle, heel, or great toe, is dismissed.

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for right inguinal hernia is denied.

Entitlement to service connection for groin strain is denied.

Entitlement to service connection for residuals of a burn of the right hand is denied.

Entitlement to service connection for a bilateral hand disability is denied.

Entitlement to service connection for status post fracture of the left fifth finger is denied.

Entitlement to service connection for alopecia is denied.

Entitlement to a disability rating higher than 30 percent for migraine headaches is denied.

Entitlement to a disability rating higher than 20 percent for ED with Peyronie's disease is denied.

Entitlement to a disability rating higher than 10 percent for degenerative disc disease of the lumbar spine is denied.

From November 1, 2007, to February 4, 2015, entitlement to a disability rating higher than 0 percent for arthritis of the right shoulder is denied.

Entitlement to a disability rating higher than 10 percent for arthritis of the right shoulder is denied.

From November 1, 2007, to February 4, 2015, entitlement to a disability rating higher than 0 percent for lateral epicondylitis of the left elbow is denied.

Entitlement to a disability rating higher than 10 percent for lateral epicondylitis of the left elbow is denied.

Entitlement to a disability rating higher than 0 percent for lateral epicondylitis of the right elbow is denied.

From November 1, 2007, through September 30, 2012, a disability rating higher than 0 percent for left hip strain is denied.

From October 1, 2012, a 10 percent disability rating for left hip disability, including strain, tendinitis, and cartilage disorders, is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a disability rating higher than 10 percent for left hip disability, including strain, tendinitis, and cartilage disorders, is denied.

Entitlement to a disability rating higher than 0 percent for right hip strain is denied.

Entitlement to a disability rating higher than 10 percent for postoperative left knee arthritis is denied.

Entitlement to a disability rating higher than 10 percent for postoperative right knee arthritis is denied.

Entitlement to a disability rating higher than 0 percent left knee surgical scars is denied.

Entitlement to a disability rating higher than 0 percent for right knee surgical scars is denied.

Entitlement to a disability rating higher than 0 percent for left wrist strain is denied.

Entitlement to a disability rating higher than 0 percent for right wrist strain is denied.

Entitlement to a disability rating higher than 0 percent for left shin splints is denied.

Entitlement to a disability rating higher than 0 percent for right shin splints is denied.

Entitlement to a disability rating higher than 0 percent for left hallux valgus is denied.

Entitlement to a disability rating higher than 0 percent for right hallux valgus is denied.

Entitlement to a disability rating higher than 0 percent for hypertension is denied.

Entitlement to a disability rating higher than 0 percent for hemorrhoids is denied.

Entitlement to a disability rating higher than 0 percent for tinea pedis and onychomycosis of the bilateral feet is denied.

Entitlement to a disability rating higher than 0 percent for TMJ disorder is denied.



REMAND

The Board is remanding to the RO, for the development of additional evidence, the issues of service connection for bilateral hearing loss, sinusitis, and bilateral heel spurs, and of increased disability ratings for psychiatric disability and varicose veins of the left lower extremity.

The Veteran essentially contends that he has disabling hearing loss that began during service or developed as a result of noise exposure during service. He states that during service he was exposed to noise from aircraft and artillery ranges. Because of apparent disagreement within the assembled evidence, the Board is remanding the issue to obtain additional evidence.

For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015). The Court has held that 38 C.F.R. § 3.385 does not preclude service connection for current hearing disability where hearing was within normal audiometric testing limits at separation from service. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). The Court explained that, when audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of a veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service. Id. at 160.

Results of testing of the Veteran's hearing testing during his service show hearing within normal limits in the 1980s and as late as 2000. In testing on April 17, 2007, an audiologist noted that the shift in auditory thresholds between 1987 and 2007 was significant enough to warrant follow-up. On follow-up testing on April 30, 2007, the thresholds were higher, and the threshold shifts since 1987 were greater. On the April 30, 2007, testing, there was disabling left ear hearing loss, with three thresholds greater than 26 decibels. In the right ear, the three highest thresholds were 25 decibels each, below but close to the criteria for disabling hearing loss.

The Veteran had VA medical examinations, including an audiology examination, in August 2007, before his separation from service. He reported perceiving a gradual decrease over the years in his hearing. He stated that his family complained that he spoke too loudly and played the television at too loud a volume. Audiological testing showed thresholds lower than those shown in the service department testing in April 2007.

After service, in VA audiology treatment from 2010 forward, the Veteran reported difficulty hearing speech at home and in his work as a teacher. A VA audiologist diagnosed sensorineural hearing loss, and prescribed a left ear hearing aid. On VA audiological evaluation in March 2015, speech recognition scores of 90 percent in each ear showed bilateral disabling hearing loss. In response to a request for an opinion, the audiologist conceded that the Veteran was exposed to noise during service, but found that the shifts in the Veteran's hearing during service were not significant enough to indicate any permanent damage to the auditory system during service.

Disabling left ear hearing loss, and borderline right ear thresholds, were found on at least one occasion during service, however, the 2015 VA examiner opined against a connection of current hearing loss to service. The Board is remanding the issue for an additional examination with file review and opinion to address the questions left by the apparent disagreement within the assembled evidence.

The Veteran is seeking service connection for sinusitis, which he states that he had during service. His service treatment records reflect that he had congestion of the sinuses, nose, or both on multiple occasions during service, including in 1981, 1982, 1994, and 1998. In 2007, in the months preceding his separation from service, clinicians noted that he had a history of sinusitis. He did not have active sinusitis symptoms when he was examined in 2007.

In Board remands in February 2013 and October 2014, the Board instructed the RO to provide a VA medical examination with file review and well-explained opinion as to the existence and likely etiology of any post-service sinusitis. In February 2015, the Veteran had a VA examination addressing sinusitis and other upper respiratory disorders. The examiner found that the Veteran had sinusitis in service. The examiner apparently indicated that the Veteran had an ongoing diagnosis of sinusitis. No active sinusitis symptoms were present at the examination. The examiner provided remarks indicating that sinusitis during service was not chronic during service, and did not recur soon after service. The examiner did not provide a clear, direct opinion as to whether it is at least as likely as not that current sinusitis is related to recurrent sinusitis during service. Considering the finding of sinusitis during service and apparent current diagnosis of sinusitis after service, in combination with the VA examiner's remarks, clarification is needed on the question of whether recurrent sinusitis during service is related to any post-service sinusitis. In addition, the Court has ruled that the Board has a duty under law to ensure that the RO complies with remand orders of the Board or the Court. See Stegall v. West, 11 Vet. App. 268 (1998). The Board is remanding the issue of service connection for sinusitis to have the February 2015 examiner or other clinician review the file and provide a clear opinion as to the likelihood of a relationship between recurrent sinusitis during service and post-service recurrent sinusitis.

In the 2013 and 2014 Board remands, the Board instructed the RO to provide VA examinations, and in those examinations to have an examiner evaluate whether the Veteran manifests bilateral heel spurs. The Veteran had a VA foot examination in February 2015. The examiner discussed other foot disorders, but the examination report was silent as to whether the Veteran has bilateral heel spurs. In accordance with Stegall, supra, the Board is remanding the issue for a VA examination with file review to determine whether the Veteran has heel spurs, and if so, the likelihood that the heel spurs developed during his service.

The Veteran is seeking a disability rating for his service-connected psychiatric disability higher than the initial 30 percent rating that the RO assigned. The most recent VA mental disorders examination of the Veteran was in April 2012. Records of VA outpatient mental health treatment in 2013 and 2014 contain reports of worsening and additional mental disorder symptoms. As treatment records suggest possible worsening of the disability since the most recent examination, the Board is remanding the rating issue for a new examination to obtain more recent findings.

The Veteran has appealed the initial 0 percent rating that the RO assigned, effective November 1, 2007, for his varicose veins of the left lower extremity. The RO granted service connection for varicose veins in the left lower extremity in a January 2009 rating decision. Later, in a February 2013 decision, the Board granted service connection for varicose veins in the right lower extremity. The Veteran has not appealed the initial 0 percent rating that the RO assigned for that disorder. Thus, the issue on appeal is the rating for the varicose veins in the left lower extremity only.

The rating schedule provides for compensable ratings for varicose veins if there are symptoms, such as edema, stasis pigmentation, eczema, or ulceration, attributed to the varicose veins. See 38 C.F.R. § 4.104, Diagnostic Code 7120 (2015). During service, the Veteran indicated that he did not have symptoms related to his varicose veins. In VA treatment after service, in October 2010, a VA clinician fitted the Veteran with compression stocking to address his varicose veins and decrease lower extremity swelling. In December 2010, the Veteran underwent endovenous radiofrequency ablation of two veins in his left leg, at a private facility. VA treatment notes from 2011 through 2014 reflect the history of the varicose veins and ablation procedure without indicating whether or to what extent the veins were symptomatic. On VA examination in February 2015, the Veteran reported that, before the December 2010 procedure, the varicose veins in his left and right lower extremities became progressively symptomatic. He indicated that his legs had done well since the ablation. The examiner found that his left lower extremity had no edema or tenderness, and no symptoms related to his varicose veins.

The assembled evidence suggests that for some period before the 2010 ablation procedure, and possibly for some period after, the left lower extremity varicose veins were symptomatic, such that a compensable rating may have been warranted. The evidence contains insufficient information about the symptom history, however, to determine the appropriate ratings and the applicable periods. The Board is remanding the issue to provide the Veteran the opportunity to supply a more detailed symptom history.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to report the history of any symptoms related to varicose veins in his left lower extremity from November 2007 (immediately following his separation from service) through the present, including before and after a December 2010 ablation procedure. Ask him to state, in particular, during what periods, if any, he had swelling of the left leg, skin discoloration or rash on the leg, and/or sores on the leg. Ask him to indicate, if he had such symptoms, during what periods they occurred on and off, and during what periods they continued for a long time.

2. Schedule the Veteran for a VA audiology examination to address the likely etiology of current hearing loss disability. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file, with particular attention to hearing testing on two occasions in April 2007. Ask the examiner to examine the Veteran. Ask the examiner to provide opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that current hearing loss disability began during service, or is otherwise attributable to noise exposure or other events during service. Ask the examiner to explain the conclusions reached.

3. Provide the Veteran's claims file to D. G. I., M.D., a VA physician who examined the Veteran at the Salisbury, North Carolina VA Medical Center in February 2015. If that physician is not available, provide the file to another appropriate clinician. Ask the reviewing clinician to review the file, and to consider in particular the evidence regarding recurrent sinusitis during service and the evidence of any sinusitis after service. Ask the reviewer to provide an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that any post-service sinusitis began during service, or is a recurrence of or otherwise related to recurrent sinusitis noted during service. Ask the reviewer to explain the conclusions reached.

4. Schedule the Veteran for a VA examination to obtain evidence and opinion as to the existence and likely history of any heel spurs. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file, examine the Veteran, and obtain any imaging deemed necessary. Ask the examiner to state whether the Veteran has any spurs on either or both heels. Ask the examiner, if any heel spurs are found, to provide opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the current heel spurs were present during service or are otherwise causally related to service. Ask the examiner to explain the conclusions reached.

5. Schedule the Veteran for a VA examination to obtain current findings regarding the effects and extent of his service-connected psychiatric disability. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide current findings regarding the symptoms, effects, and extent of the Veteran's psychiatric disability, which was described initially as generalized anxiety disorder, and later under additional diagnoses. Ask the examiner to provide findings as to the extent of occupational and social impairment produced by the Veteran's mental disorder(s).

6. Thereafter, review the expanded record and reconsider the remanded claims. If any remanded claim remains less than fully granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


